372 Pa. 562 (1953)
Diamond, Appellant,
v.
Diamond.
Supreme Court of Pennsylvania.
Argued January 8, 1953.
February 13, 1953.
Before STERN, C.J., STEARNE, BELL, CHIDSEY and ARNOLD, JJ.
Harry R. Back, with him Back & Levy, for appellant.
*563 Henry W. Maxmin, with him Daniel L. Quinlan, Jr., Myron Jacoby and Jacoby & Maxmin, for appellees.
OPINION BY MR. JUSTICE ARNOLD, February 13, 1953:
On preliminary objections the court below dismissed the plaintiff's bill in equity and she appeals.
At the instance of the wife the bill, in plain language, seeks to enjoin her husband, Leonard Diamond, from committing adultery with Gussie Stein, and also to restrain Dorothy Lerner, who is alleged to have been an aider and abettor of the principal defendant's acts.
While it may be convenient to restrain the errant spouse, nevertheless it is without authority under the law of Pennsylvania.
In the first place, equity will not enjoin the commission of a crime: Commonwealth v. Smith, 266 Pa. 511, 109 A. 786, 9 A.L.R. 922. In the second place, courts of equity in Pennsylvania are concerned only where property rights are involved. See Heasley v. Operative Plasterers & Cement Finishers International Association, Local No. 31, 324 Pa. 257, 188 A. 206; Kenneck v. Pennock, 305 Pa. 288, 157 A. 613; Ashinsky v. Levenson, 256 Pa. 14, 100 A. 491.
The order of the court below sustaining preliminary objections and dismissing the bill, is affirmed; appellant to pay the costs.